Citation Nr: 0725364	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  07-08 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for entitlement to service 
connection for bilateral hearing loss.

2.  Entitlement to a disability rating in excess of 20 
percent for hypogonadism.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1942 to 
January 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from March and November 2006 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  In a March 2006 rating 
decision, the RO denied the veteran's increased rating claim 
for his service-connected hypogonadism.  Subsequently, in 
November 2006, the RO determined that no new and material 
evidence had been presented to reopen the veteran's service 
connection claim for bilateral hearing loss.

A motion to advance this case on the docket, due to the 
veteran's age was submitted in July 2007.  This motion was 
granted by the Board in August 2007.  See 38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. § 20.900(c) (2006).

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).


FINDINGS OF FACT

1.  In a May 2003 rating decision, the RO denied the 
veteran's claim for entitlement to service connection for 
bilateral hearing loss; the veteran was informed of this 
decision the same month, but did not file a notice of 
disagreement (NOD) within one year of notification.

2.  Evidence added to the record since the May 2003 rating 
decision is not new evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the veteran's 
claim for service connection for bilateral hearing loss.

3.  The veteran is in receipt of the maximum schedular 
evaluation for his hypogonadism and this disability is not 
shown to present an exceptional or unusual disability picture 
as to render impractical the application of the regular 
schedular standards.


CONCLUSIONS OF LAW

1.  The May 2003 rating decision, denying service connection 
for bilateral hearing loss, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2006).

2.  No new and material evidence has been received, since the 
May 2003 rating decision, sufficient to reopen the veteran's 
claim for service connection for bilateral hearing loss.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).

3.  The criteria for a disability rating in excess of 20 
percent for the veteran's service-connected hypogonadism have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-
4.14, 4.115b, Diagnostic Codes 7599-7523 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  VA notice and duty 
to assist letters dated in December 2005 and August 2006 
satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159, as the letters informed the appellant of 
what evidence was needed to establish new and material 
evidence for service connection (under the correct standard) 
and an increased rating, of what VA would do or had done, and 
what evidence he should provide, asked the veteran to send in 
information describing additional evidence or the evidence 
itself, and informed the appellant that it was his 
responsibility to help VA obtain evidence maintained by state 
or local governmental authorities and medical, employment or 
other non-government records necessary to support his claims.  
Therefore, VA has fulfilled its specific duties to notify the 
claimant with regard to new and material evidence.  See Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  Specifically, pursuant 
to the decision reached in Kent, supra, the veteran was 
informed that his previous claim seeking entitlement to 
service connection for bilateral hearing loss was denied on 
the basis that the evidence did not show the disability was 
incurred in or caused by service.  The veteran was further 
informed that he must submit evidence that relates to this 
fact.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish an initial 
disability rating or an effective date, if his service-
connection claim is reopened and granted or if his increased 
rating claim was granted on appeal.  Since both the claim to 
reopen and the increased ratings claim are being denied, no 
disability rating or effective date will be assigned, so the 
Board finds that there can be no possibility of any prejudice 
to the claimant under the holding in Dingess, supra.  The 
appellant and his representative have not alleged any 
prejudice with respect to the timing of the notification, nor 
has any been shown.

The Board finds that the evidence of record -- service 
medical records, VA and medical treatment records, and lay 
statements -- is adequate for determining whether the 
criteria for new and material evidence and increased rating 
claims have been met.  A review of the claims file shows that 
the VA obtained treatment records from R. A. Willis, M.D., 
from September 1995 to May 2005.  Further, the veteran was 
afforded a VA genitourinary system examination in February 
2006.  Given the above, the Board finds that VA has obtained, 
or made reasonable efforts to obtain, all evidence which 
might be relevant to the issues on appeal and that VA has 
satisfied, to the extent possible, the duty to assist.  It 
follows that the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Analysis

New and Material Evidence

Whether new and material evidence has been presented is a 
material legal issue that the Board is required to address on 
appeal.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 
1996); see also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  

In this regard, the Board observes that, in a May 2003 rating 
decision, the RO initially denied direct service connection 
for bilateral hearing loss, noting that there was no medical 
evidence linking the claimed disorder to active service.  The 
veteran was informed of this decision the same month and did 
not submit a NOD within one year of notification.  Therefore, 
the May 2003 rating decision became final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.1103 (2006).  
In August 2006, the veteran asked to reopen his claim for 
service connection for bilateral hearing loss.  In a November 
2006 rating decision, the subject of this appeal, the RO 
determined that no new and material evidence had been 
received to reopen the veteran's claim.  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New evidence means existing 
evidence not previously submitted to agency decision makers.  
38 C.F.R. § 3.156(a) (2006).  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a) 
(2006).  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.  Second, once the definition of new and material 
evidence is satisfied and the claim is reopened, the Board 
may then determine whether the duty to assist is fulfilled 
and proceed to evaluate the merits of that claim.  38 
U.S.C.A. §§ 5108, 5103A(f) (West 2002 & Supp. 2006).   

If the evidence is not new and material, the inquiry ends and 
the claim cannot be reopened.  In deciding the issue of 
whether newly received evidence is "new and material," the 
credibility of the evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must tend to 
prove the merits of the claim as to each essential element 
that was a specified basis for that final disallowance of the 
claim.  Id.
The evidence secured since the May 2003 rating decision 
includes private treatment records from R. A. Willis, M.D.'s 
office, between September 1995 and May 2005.  The treatment 
records as a whole shows that the veteran has a diagnosis of 
bilateral hearing loss and had received treatment for the 
disorder.  These treatment records are new in that they are 
not redundant of other evidence considered in the previous 
rating decision; however, a diagnosis of bilateral hearing 
loss was already considered in the May 2003 rating decision.  
The newly submitted evidence is not considered material 
because it does not provide evidence of a medical nexus 
opinion to satisfy the basis for the previous denial of the 
veteran's service connection claim.  Therefore, new and 
material evidence sufficient to reopen the appellant's claim 
for service connection for bilateral hearing loss has not 
been received and the claim to reopen a previously denied 
claim for service connection for bilateral hearing loss is 
denied.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Increased Rating

The veteran contends that an increased disability rating 
should be assigned for his hypogonadism to reflect more 
accurately the severity of his symptomatology.  He further 
contends that his service-connected hypogonadism warrants an 
extraschedular rating.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2006).  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 U.S.C.A. § 5107 (West 2002).  The 
veteran's entire history is reviewed when making a disability 
evaluation.  38 C.F.R. § 4.1.  The Board observes that where 
service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Currently, the veteran's hypogonadism is rated as 20 percent 
disabling under Diagnostic Code 7599-7523.  See 38 C.F.R. 
§ 4.115b (2006).  Where the particular disability for which 
the veteran has been service connected is not listed, it may 
be rated by analogy to a closely related disease in which not 
only the functions affected, but also the anatomical location 
and symptomatology are closely analogous.  See 38 C.F.R. 
§§ 4.20, 4.27 (2006); See also Lendenmann v. Principi, 3 Vet. 
App. 345, 349- 350 (1992); Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992).  In this case, the veteran's service-
connected hypogonadism is rated by analogy under Diagnostic 
Code 7599-7523.

Under Diagnostic Code 7523, a 20 percent rating is warranted 
for complete atrophy of the testis.  38 C.F.R. § 4.115b, 
Diagnostic Code 7523 (2006).  Further a special monthly 
compensation is warranted under 38 C.F.R. § 3.350(a) when 
there is a loss of use of one or more creative organs.  Id.  
In the present appeal, the veteran has been granted a special 
monthly compensation under 38 C.F.R. § 3.350(a) effective on 
January 21, 2003.

In support of his claim, the veteran underwent a VA 
genitourinary examination in February 2006.  He denied any 
hospitalizations or surgery, urinary symptoms or leakage, and 
obstructed voiding.  Upon examination, the VA examiner found 
normal bladder, anus and rectal walls, urethra, and penis.  
The only symptoms found by the VA examiner were complete 
atrophy of the veteran's testicles with erectile dysfunction.  
The VA examiner opined that the veteran's symptoms do not 
affect his ability to conduct daily activities.

Initially, the Board points out that the veteran is currently 
in receipt of the maximum rating under Diagnostic Code 7523.  
Since the veteran's service-connected hypogonadism is rated 
by analogy, the Board reviewed and considered other ratings 
of the genitourinary system.  Although the veteran suffers 
from erectile dysfunction, a separate rating is not warranted 
without evidence of penis deformity.  As there is no other 
applicable code that would afford a higher rating, a 20 
percent rating is, therefore, the highest rating available 
for his hypogonadism.  See 38 C.F.R. § 4.115b.

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, there is no competent 
evidence that the veteran's hypogonadism has resulted in 
frequent hospitalizations or caused marked interference in 
his employment.  Further, the VA examiner opined that the 
veteran's symptoms do not hinder his daily activities.  The 
Board is therefore not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2006).  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the veteran's 
claim for an increased rating for hypogonadism, the "benefit-
of-the-doubt" rule is not applicable, and the Board must deny 
his claim.  See 38 U.S.C.A. § 5107(b).


ORDER

As new and material evidence has not been received, the claim 
of entitlement to service connection for bilateral hearing 
loss is not reopened.  The appeal is denied.

A disability rating in excess of 20 percent for hypogonadism 
is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


